DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on September 24th, 2021 has been entered. Claims 27-46 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29, 32-33, 36-39, 42-43 and 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0325225 A1) in view of Um et al. (US 2018/0317244 A1).

Dinan discloses a method and device for receiving a downlink control information for the LAA cell with the following features: regarding claim 27, a method comprising: receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission; identifying, by the UE, a symbol and a second position within the symbol, based on the first position and a value corresponding to a numerology configured for the uplink transmission; and performing, by the UE, the uplink transmission in an unlicensed band from the second position (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0130, 0240-0244] summarized as “a method comprising: receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (i.e. a user equipment (UE) receives a downlink control information (DCI) from an eNB, wherein the DCI comprising at least one uplink grant field indicating a plurality of allowed starting positions in an uplink subframe, for example, an UL grant may indicate resource allocation with a starting position in a first identifying, by the UE, a symbol and a second position within the symbol, based on the first position and a value corresponding to a numerology configured for the uplink transmission (i.e. depending on whether the UE clears LBT for a first starting position or a second starting position, the UE may employ the first or the second starting positions for transmission of one or more transport blocks, in response to the UE LBT not indicating a clear channel for a first starting position at symbol 0, the UE may start LBT and uplink transmission for a second starting position at symbol 1), and performing, by the UE, the uplink transmission in an unlicensed band from the second position (i.e. the UE performs the uplink transmission to the eNB in an unlicensed spectrum from the second position)”).
Dinan also discloses the following features: regarding claim 28, wherein the uplink transmission is a Physical Uplink Shared Channel (PUSCH) transmission (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0240-0244]  summarized as “a UE may start transmitting PUSCH either employing a first position or a second position of a subframe, depending on where an LBT process indicates a clear channel”); regarding claim 29, wherein the first position is independent of the numerology (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0239-0244] summarized as “the first position is independent of configuration parameters”); regarding claim 32, wherein the second position is after a carrier sensing duration and a timing advance duration from a boundary of the symbol in which the second position is located (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an 
 Dinan is short of expressly teaching “receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission”.
Dinan also does not expressly disclose the following features: regarding claim 36, wherein the first information comprises one or more indexes, and wherein the first position comprises one or more position values, and each of the one or more position values maps to each of the one or more indexes respectively.
Um et al. disclose a method and an apparatus for scheduling an uplink with the following features: regarding claim 27, receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (Fig. 7, diagrams illustrating CCA configurations of an uplink transmission burst, see teachings in [0027 & 0126-0131] summarized as “receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (i.e. a base station transmits first location information indicating a location of the time domain symbol at 
Um et al. also disclose the following features: regarding claim 36, wherein the first information comprises one or more indexes, and wherein the first position comprises one or more position values, and each of the one or more position values maps to each of the one or more indexes respectively (Fig. 7, diagrams illustrating CCA configurations of an uplink transmission burst, see teachings in [0126-0131 & 0217] summarized as “the base station may include information representing the number of the continuously scheduled subframes and information representing the first location which may be occupied in the DCI, and in which the value of the `number of multiple subframes` field is a previously indicated arbitrary value, the location of the uplink subframe may be indicated through the `UL Index` field included in the DCI”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dinan by using the features as taught by Um et al. in order to provide a more effective and efficient system that is capable of sending by a base station, to a terminal, first information in a DCI 
Regarding claim 37:
Dinan discloses a method and device for receiving a downlink control information for the LAA cell with the following features: regarding claim 37, a method comprising: sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission; wherein a symbol and a second position within the symbol are identified by the UE, based on the first position and a value corresponding to a numerology configured for the uplink transmission; and receiving, by the base station, the uplink transmission in an unlicensed band from the second position (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0130, 0240-0244] summarized as “a method comprising: sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (i.e. a user equipment (UE) receives a downlink control information (DCI) from an eNB, wherein the DCI comprising at least one uplink grant field indicating a plurality of allowed starting positions in an uplink subframe, for example, an UL grant may indicate resource allocation with a starting position in a first or a second slot of a subframe), wherein a symbol and a second position within the symbol are identified by the UE, based on the first position and a value corresponding to a numerology configured for the uplink transmission (i.e. depending on whether the UE and receiving, by the base station, the uplink transmission in an unlicensed band from the second position (i.e. the UE performs the uplink transmission to the eNB in an unlicensed spectrum from the second position)”).
Dinan et al. also disclose the following features: regarding claim 38, wherein the uplink transmission is a Physical Uplink Shared Channel (PUSCH) transmission (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0240-0244]  summarized as “a UE may start transmitting PUSCH either employing a first position or a second position of a subframe, depending on where an LBT process indicates a clear channel”); regarding claim 39, wherein the first position is independent of the numerology (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0239-0244] summarized as “the first position is independent of configuration parameters”); regarding claim 42, wherein the second position is after a carrier sensing duration and a timing advance duration from a boundary of the symbol in which the second position is located (Fig. 3, an example diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure, see teachings in [0127 & 0238-0240] summarized as “time advance and carrier sensing are before second position”); regarding claim 43, wherein a subsequent symbol, following the symbol in which the 
Dinan is short of expressly teaching “sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission”.
Dinan also does not expressly disclose the following features: regarding claim 46, wherein the first information comprises one or more indexes, and wherein the first position comprises one or more position values, and each of the one or more position values maps to each of the one or more indexes respectively.
Um et al. disclose a method and an apparatus for scheduling an uplink with the following features: regarding claim 37, sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (Fig. 7, diagrams illustrating CCA configurations of an uplink transmission burst, see teachings in [0027 & 0126-0131] summarized as “sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information is related to a first position for an uplink transmission (i.e. a base station transmits first location information indicating a location of the time domain symbol at which the uplink transmission starts among a plurality of time domain symbols included in the subframe to the terminal, the base station may inform the terminal of the clear channel assessment symbol configuration information for the plurality of uplink subframes 
Um et al. also disclose the following features: regarding claim 46, wherein the first information comprises one or more indexes, and wherein the first position comprises one or more position values, and each of the one or more position values maps to each of the one or more indexes respectively (Fig. 7, diagrams illustrating CCA configurations of an uplink transmission burst, see teachings in [0126-0131 & 0217] summarized as “the base station may include information representing the number of the continuously scheduled subframes and information representing the first location which may be occupied in the DCI, and in which the value of the `number of multiple subframes` field is a previously indicated arbitrary value, the location of the uplink subframe may be indicated through the `UL Index` field included in the DCI”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dinan by using the features as taught by Um et al. in order to provide a more effective and efficient system that is capable of sending by a base station, to a terminal, first information in a DCI format including index, wherein the first information is related to a first position, with one or more position values, for an uplink transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0325225 A1) in view of Um et al. (US 2018/0317244 A1) as applied to claims 27 and 37 above, and further in view of Parkvall et al. (US 2017/0331577 A1).

Dinan and Um et al. disclose the claimed limitations as described in paragraph 5 above. Dinan and Um et al. do not expressly disclose the claimed limitations: regarding claim 30, wherein the numerology corresponds to a subcarrier spacing; regarding claim 40, wherein the numerology corresponds to a subcarrier spacing.
Parkvall et al. a method includes receiving a downlink signal comprising an uplink access configuration index with the following features: regarding claim 30, wherein the numerology corresponds to a subcarrier spacing (Fig. 182, illustrates an example of a carrier sensing point of time according to an embodiment of the present invention, see teachings in [1877] summarized as “the first and second numerologies may comprise subframes of first and second subframe lengths, respectively, where the first subframe length differs from the second subframe length.  The first numerology may also have a first subcarrier spacing (or first subcarrier bandwidth) and the second numerology may have a second subcarrier spacing (or second subcarrier bandwidth), where the first subcarrier spacing differs from the second subcarrier spacing”); regarding claim 40, wherein the numerology corresponds to a subcarrier spacing (Fig. 182, illustrates an example of a carrier sensing point of time according to an embodiment of the present invention, see teachings in [1877] summarized as “the first and second numerologies 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dinan with Um et al. by using the features as taught by Parkvall et al. in order to provide a more effective and efficient system that is capable of having numerology corresponds to a subcarrier spacing. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0325225 A1) in view of Um et al. (US 2018/0317244 A1) as applied to claims 27 and 37 above, and further in view of Kim et al. (US 2014/0036889 A1).

Dinan and Um et al. disclose the claimed limitations as described in paragraph 5 above. Dinan and Um et al. do not expressly disclose the claimed limitations: regarding claim 31, wherein the second position is after a carrier sensing duration from a boundary of the symbol in which the second position is located; regarding claim 41, wherein the second position is after a carrier sensing duration from a boundary of the symbol in which the second position is located.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dinan with Um et al. by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of having second position after a carrier sensing duration. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0325225 A1) in view of Um et al. (US 2018/0317244 A1) as s 27 and 37 above, and further in view of Yang et al. (US 2018/0242372 A1).

Dinan and Um et al. disclose the claimed limitations as described in paragraph 5 above. Dinan and Um et al. do not expressly disclose the claimed limitations: regarding claim 34, wherein the symbol in which the second position is located is partially occupied by the uplink transmission; regarding claim 44, wherein the symbol in which the second position is located is partially occupied by the uplink transmission.
Yang et al. disclose a method, apparatus and system capable of solving a collision problem with the following features: regarding claim 34, wherein the symbol in which the second position is located is partially occupied by the uplink transmission (Fig. 2, a schematic diagram illustrating coexistence of SRS and LBT in the same OFDM symbol, see teachings in [0036 & 0199] summarized in “when the LBT execution position is on last M OFDM symbols of a scheduling subframe, the transmitting the SRS includes one of the followings: when symbols used for executing the LBT successfully occupy only part of M symbols, in case the LBT execution position and the SRS transmission position are both on the last OFDM symbol of a subframe); regarding claim 44, wherein the symbol in which the second position is located is partially occupied by the uplink transmission (Fig. 2, a schematic diagram illustrating coexistence of SRS and LBT in the same OFDM symbol, see teachings in [0036 & 0199] summarized in “when the LBT execution position is on last M OFDM symbols of a scheduling subframe, the transmitting the SRS includes one of the followings: when symbols used for executing 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dinan and Um et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of occupying partially the second position by the uplink transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 35 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        11/27/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473